DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Response to Amendment
	In the amendment filed on 2/19/2020, claims 1, 9, 17, and 21 have been amended. The currently pending claims considered below are claims 1-6, 8-14, and 16-22.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Kumar et al. (US Publication 2012/0143949 A1), Connell et al. (US Patent 8,676,863 B1) and Hattori (US Patent 8,082,492 B2) teach analogous art to the instant application, that of database storage and organization. Kumar more specifically teaches providing interoperability for different web services and messages 
The feature of generating a combined database scheme is disclosed in claim 1, that recites “generate the combined database scheme including the plurality of columns of the first table comprising the mapped names of the plurality of fields of the message and the plurality of columns of the second table comprising the mapped names of the plurality of fields of the substructure; and a controller configured to move data from the message into columns of a database table comprising column names based on the combined database scheme, and store the database table in a database.”, and similarly in claims 9 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gailloux (US Patent 8,819,145 B1)
Kagan (US Publication 2013/0198245 A1)
Noble (US Patent 9,535,966 B1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204.  The examiner can normally be reached on Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168